Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 LITHIA MOTORS Q1 REVENUES GROW 9% TO A RECORD $800 MILLION; EARNINGS OF 34 CENTS PER SHARE MEDFORD, OREGON, APRIL 26, 2007 (4:05 p.m. EDT)  Lithia Motors, Inc. (NYSE: LAD) today announced that first quarter 2007 sales increased 9% to $800 . 7 million as compared to $736 . 4 million in the same period last year. New vehicle sales increased 7%, used vehicle sales increased 7%, finance/insurance sales increased 12%, and parts/service sales increased 19%. First quarter 2007 net income from continuing operations was $7 . 1 million as compared to $10 . 9 million in the first quarter of 2006. Diluted earnings per share from continuing operations were $0 . 34 as compared to $0 . 52 in the first quarter of 2006. For a more accurate comparison of earnings, last years fair market value adjustment to our swaps needs to be considered. Our interest rate swaps did not qualify for hedge accounting in 2006, which had the effect of increasing first quarter 2006 earnings per share by 4 cents due to a change in fair market value. Our swaps do qualify for hedge accounting in 2007 and there was no comparable effect on earnings per share in the first quarter. Sid DeBoer, Lithias Chairman and CEO, commented, Lithia earned 34 cents from continuing operations in the first quarter, which met the companys internal forecast for the quarter. First quarter vehicle sales were weak in January and February and then rebounded substantially in March. We are encouraged by the positive trends we saw in March with healthy sales trends in both the new and used vehicle business. For the quarter, total same-store sales declined 2.1%, however, we had a difficult comparison against 8.4% growth in the first quarter of 2006. Lithias strategy over the past few years of selling volume and increasing units in operation has continued to benefit the parts and service business, as these buyers return to Lithia stores for their service work.
